DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed June 8, 2022 have been fully considered but they are not persuasive.  On page 6, Applicant argues that Kuenzi fails to explicitly disclose or suggest determining prioritization data indicative of an order or priority of the one or more access control devices because it simply filters out received advertisement.  Examiner however respectfully disagrees because Kuenzi does indeed access prioritization data (i.e., received signal strength indicator) or an average of received signal strength indicators in order to sort the filtered set of credentials (column 9, line 61 through column 10, line 11).  Therefore it is considered that Kuenzi discloses the features of Applicant’s invention as claimed.  On pages 6 and 7, Applicant further argues that Kuenzi fails to explicitly disclose or suggest controlling at least one of the one or more access control devices based on the prioritization data because further action or input from the user is required to control the access control device.  Examiner however, respectfully disagrees because the user-involved control of the access control device disclosed by Kuenzi requires processor circuitry to perform the function.  A user chooses an access control device to operate based on a filtered and sorted list of access control devices.  When a user chooses to operate an access control device, processor circuitry processes the user’s choice in order to effect the desired operation.   Therefore, it is considered that Kuenzi discloses Applicant’s invention as claimed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 11-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kuenzi et al. U.S. Patent No. 11,295,563 (hereinafter Kuenzi).
Regarding claim 1, Kuenzi discloses an electronic device (12) configured to communicate with one or more access control 5devices (16), the electronic device comprising: a memory circuitry (46); an interface circuitry (40/50/52); and a processor circuitry (44); wherein the processor circuitry is configured to: 10obtain permission data associated with the at least one of the one or more access control devices (column 8, lines 52-67) determine, based on the permission data obtained, prioritization data associated with the one or more access control devices (column 9, lines 43-53) and indicative of an order or priority of the one or more access control devices (column 9, line 61 through column 10, lines 11); and control, based on the prioritization data, at least one of the one or more access 15control devices (column 9, lines 54-60 and column 10, 24-29).
	Regarding claim 2, Kuenzi discloses an electronic device determine at least one proximity parameter related to a difference in physical 20locations between the electronic device and at least one of the one or more access control devices and - determine the prioritization data associated with the one or more access control devices based on the determined at least one proximity parameter (column 9, line 61 through column 10, line 11).
	Regarding claim 3, Kuenzi discloses an electronic device herein the processor circuitry is configured to determine the at least one proximity parameter based on a wireless measurement parameter of an activation signal (i.e., advertisement) received from the at least one of the one or more access control devices (column 9, line 61 through column 10, line 11).
	Regarding claim 4, Kuenzi discloses an electronic device wherein the wireless measurement parameter comprises one or more of: a received activation signal strength parameter, an activation signal quality parameter, an angular measurement parameter, and a time of arrival parameter (see RSSI; column 9, line 61 through column 10, line 11).
	Regarding claim 5, Kuenzi discloses an electronic device wherein the activation signal received from the at least one of the one or more access control device for the wireless measurement parameter is received using a short-range wireless communication 5system and/or an optical communication system (see Bluetooth; column 10, lines 12-23). 
	Regarding claims 11-15, method claims 11-15 are drawn to the method of using the corresponding apparatus claimed in claims 1-5.  Therefore method claims 11-15 correspond to apparatus claims 1-5 and are rejected for the same reasons of anticipation as used above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kuenzi in view of Angelov et al. U.S. Patent Application Publication No. 2021/0084494 (hereinafter Angelov).
Regarding claim 6, Kuenzi discloses an electronic device according to claim 1 as discussed above, but fails to explicitly disclose the processor circuitry being configured to: determine a pattern associated with the at least one of the one or more access 10control devices, and determine the prioritization data associated with the one or more access control devices based on the determined pattern.
Angelov discloses a system wherein processor circuitry (104) is configured to determine a pattern associated with the at least one of the one or more access 10control devices (i.e., previous attempts to access the particular resource and a path of approach and moving direction), and determine the prioritization data associated with the one or more access control devices based on the determined pattern (paragraph [0062]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Angelov into the electronic device of Kuenzi since doing so would allow the device to predict which access control device a user intends to control thereby quickly determining prioritization data.
Regarding claim 18, Kuenzi as modified by Angelov discloses an electronic device wherein the pattern is based on a routine of controlling a series of one or more other access control devices (paragraph 62).
	Regarding claims 16 and 19, method claims 16 and 19 are drawn to the method of using the corresponding apparatus claimed in claims 6 and 18.  Therefore method claims 16 and 19 correspond to apparatus claims 6 and 18 and are rejected for the same reasons of obviousness as used above.
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kuenzi in view of Irani et al. U.S. Patent No. 10,389,987 (hereinafter Irani).
Regarding claim 7, Kuenzi discloses an electronic device according to claim 1 as discussed above, including detecting the one or more access control devices (column 9, lines 43-53) but fails to explicitly disclose the processor circuitry being configured to: determine whether there is a new access control device amongst the one or more detected access control devices.
Irani discloses a system comprising processor circuitry configured to: determine whether there is a new access control device amongst the one or more detected access control devices (column 10, lines 14-27).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Irani into the electronic device of Kuenzi since doing so would allow the system to be scalable thereby capable of easily allowing control of additional access control devices as needed.
	Regarding claim 17, method claim 17 is drawn to the method of using the corresponding apparatus claimed in claim 7.  Therefore method claim 17 corresponds to apparatus claim 7 and is rejected for the same reasons of obviousness as used above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniell L Negron whose telephone number is (571)272-7559. The examiner can normally be reached Mondays through Fridays between the hours of 9AM and 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIELL L. NEGRON
Primary Examiner
Art Unit 2699



/Daniell L Negron/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        August 18, 2022